


 

Exhibit 10.13

 

EMPLOYMENT AGREEMENT AND RELEASE

 

This Employment Agreement and Release (“Agreement”) is voluntarily entered into
between MoSys, Inc., a Delaware corporation, (“Employer”) and Chet Silvestri for
himself and for each of his representatives, heirs, successors and assigns
(collectively referred to as “Employee”).  Employer and Employee, agrees as
follows:

 

1.             Employee hereby resigns as Employer’s Chief Executive Officer and
President and a member of Employer’s board of directors effective as of the
close of business on the date of this Agreement.

 

2.             Employer and Employee agree that, subject to the terms of this
Agreement, Employee will remain employed by Employer until May 31, 2008, and
will be paid a semi-monthly amount of $7,638.89, which is two-thirds of
Employee’s current base pay (referred to as the “Continuation Salary”), net of
all applicable withholdings required by law.  Employee shall continue to receive
Employer’s standard employee fringe benefits and will remain subject to all
employment policies and procedures of Employer.  Employer and Employee
acknowledge that on July 27, 2005, Employer granted to Employee an option to
purchase 750,000 shares of common stock pursuant to Employer’s Amended and
Restated 2000 Stock Option and Equity Incentive Plan (the “Amended 2000 Plan”). 
Employer and Employee agree that notwithstanding any provisions of the Amended
2000 Plan or the stock option agreement(s) between Employer and Employee to the
contrary, such option to purchase 750,000 shares will cease vesting as of the
date of this Agreement.  Employer and Employee agree further that Employee will
have 90 days from the date of termination of his employment or other services
with Employer in which to exercise the vested portion of such option, in
accordance with the terms of the stock option agreement(s).  In the event
Employee accepts employment with another employer prior to May 31, 2008, his
employment with the Company will terminate immediately, and he will become a
consultant to be available to the Company upon request from time to time at the
same rate of pay until May 31, 2008.

 

3.             In exchange for the Continuation Salary and continued employment
through May 31, 2008, Employee releases and forever discharges Employer, and
each of its past, present and future directors, officers, employees, agents,
insurers, attorneys, predecessors, successors, assigns, transferees and related
entities (collectively hereinafter the “Company”) from any and all claims,
rights, demands, actions, obligations, liabilities and causes of action, whether
asserted or whatsoever, known or unknown, which he has or has had against any of
the Company from the beginning of time until the date of execution of this
Agreement (collectively referred to as “Claims”).

 

4.             Without limiting the generality of Paragraph 3, Employee hereby
releases, acquits and forever discharges  the Company from and against any
Claims arising from or in any way connected with or relating to his employment
with Employer or the termination of his employment with Employer, or his
relationships as an officer, option holder or holder of shares

 

 

--------------------------------------------------------------------------------


 

of common stock  of Employer, including, but not limited to, (i) Claims arising
under any state or federal statute regarding employment discrimination or
termination, including but not limited to Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the California Fair Employment
and Housing Act, the California Labor Code, the Worker Adjustment and Retraining
Notification Act (WARN), and the Americans with Disabilities Act, (ii) Claims
for wrongful discharge, unjust dismissal, or constructive discharge, 
(iii) claims for breach of any alleged oral, written or implied contract of
employment, (iv) Claims for salary or severance payments other than those set
forth in this Agreement, (v) claims for employment benefits, except as set forth
in this Agreement; (vi) Claims for attorneys’ fees, costs, and damages of all
types, (vii) any and all Claims sounding in tort, including without limitation,
defamation or infliction of emotional distress or his relationships as an
officer or stockholder of the Company (viii) Claims for shares of stock or other
equity interests  in Employer  or rights to acquire any such shares or other
equity interests; (ix) Claims related to ownership of or other rights regarding
intellectual property in any form, including, without limitation, any patents,
trademarks or copyrights: and (x) any other claims under federal, state or local
statute, law, rule or regulation.

 

Nothing in this Agreement, however, will affect or limit: (i) rights created by
this Agreement, (ii) any vested rights that Employee may have in any
Employer-sponsored pension or 401(k) savings plan as of the time of the
termination of his employment with Employer, (iii) Employee’ s rights to
continue group health care coverage under COBRA, (iv) any right Employee may
have to receive workers’ compensation benefits for any work-related injuries;
(v) any right Employee may have to receive unemployment insurance benefits;
(vi) any right to indemnity under the Indemnification Agreement dated as of
[July 26, 2007] with respect to any occurrence prior to the date of this
Agreement; and (vi) any rights or claims that may arise after the date this
Agreement is executed.

 

5.             EMPLOYEE ACKNOWLEDGES THAT THIS RELEASE INCLUDES A RELEASE OF ANY
AND ALL CLAIMS HE HAS OR MAY HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT
OF 1967 (“A.D.E.A.”), THAT HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS RELEASE, AND THAT HE HAS BEEN ADVISED BY EMPLOYER TO DO SO. 
EMPLOYEE ALSO UNDERSTANDS THAT HE HAS A PERIOD OF UP TO TWENTY-ONE (21) DAYS TO
CONSIDER THE TERMS OF THIS RELEASE BEFORE SIGNING IT, IF HE DESIRES, THAT HE
MAY REVOKE THIS RELEASE TO THE EXTENT THAT HE RELEASES CLAIMS BY IT UNDER THE
A.D.E.A. AT ANY TIME WITHIN SEVEN (7) DAYS FOLLOWING HIS SIGNING OF THIS
RELEASE, AND THAT TO THE EXTENT THAT HE RELEASES ANY RIGHTS OR CLAIMS HE
MAY HAVE UNDER A.D.E.A., THIS RELEASE DOES NOT BECOME ENFORCEABLE OR EFFECTIVE
AGAINST THOSE CLAIMS UNTIL THE EXPIRATION OF THE SEVEN-DAY PERIOD FOLLOWING HIS
SIGNING OF THE RELEASE.  THE RELEASE MAY NOT BE REVOKED FOLLOWING EXPIRATION OF
THAT SEVEN-DAY PERIOD.

 

6.             Employee will not be entitled to receive the first regular
payroll payment following the date of this Agreement until the expiration of
seven calendar days following Employee’s execution of this Agreement, provided
that Employee does not revoke this

 

 

--------------------------------------------------------------------------------


 

Agreement.  Employee’s revocation of this Agreement will revoke all provisions
of the Agreement except Paragraph 1.

 

7.             Employee acknowledges that there is a risk that after signing
this Agreement he may discover losses or claims that he believes were in some
way caused by his employment with Employer or in any other respect by the
Company, or that are otherwise released under this Agreement, but that are
presently unknown to him.  Employee assumes this risk and understands that this
release shall apply to any such losses and claims.  Therefore, Employee
expressly waives the provisions of California Civil Code Section 1542, which
states:

 

A general release does not extend to claims, which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him/her must have materially affected his settlement with the debtor.

 

8.             By entering into this Agreement and paying the Continuation
Salary and providing other benefits as set forth in this Agreement, Employer
does not admit, and shall not be deemed to have admitted, any violation of any
statute, law or regulation, any breach of contract, actual or implied, or any
other wrongdoing with respect to Employee

 

9.             Employee understands this is an important legal document and that
he has the right to consult an attorney of his choice before signing this
Agreement.  By signing this Agreement, he acknowledges that he has entered into
it voluntarily and knowingly.  Employee represents that he is voluntarily
entering into this Agreement of his own free will.  Employee understands that he
is not required to sign this Agreement but that if he elects not to do so, he
will not receive the Continuation Salary and other benefits being offered to
him.

 

10.          Employee understands that the terms and existence of this Agreement
are personal to him and that maintaining the confidential nature of this
Agreement is a material term of the Agreement.  He covenants that he has not
disclosed and will not disclose the existence or terms of this Agreement, unless
compelled by legal process to do so, except to the extent necessary to obtain
legal advice from his attorney, or financial or tax advice from his professional
financial adviser or accountant, if any; provided, however, that Employee and
Employer agree that Employer will disclose the terms of this Agreement to the
extent deemed necessary by Employer to comply with applicable securities and
other laws.

 

11.          Employee acknowledges that this Agreement constitutes the entire
agreement between Employer and him regarding the ending of his employment,
provided that Employee and Employer agree that the Mutual Agreement to Arbitrate
dated as of July 26, 2005 remains in effect and will apply to any dispute
arising under or related to the Agreement.  No oral or written representations
or promises have been made to Employee, or anyone acting on his behalf, that are
not embodied in this Agreement.  No modification of this Agreement shall be
valid or binding, unless executed in writing by all parties to this Agreement.

 

12.          Employee understands that all existing confidentiality agreements
between him and Employer, including, but not limited to the Employment
Confidential Information and

 

 

--------------------------------------------------------------------------------


 

Invention Assignment Agreement dated as of July 26, 2005, will continue to be in
effect after the signing of this Agreement.  Employee covenants and represents
and warrants to Employer that he has not engaged in any conduct of the type
prohibited under such agreement.

 

13.          Employee agrees not to make, or ask any other person to make, any
statement of any kind that disparages Employer or any past or present directors,
officers or employees of Employer, and further agrees not to make any statement
of any kind that is calculated to, or foreseeably will, damage the business or
reputation of the Employer, or any of the past or present directors, officers or
employees of the Employer.  Employer agrees that neither it nor any of its
officers will make, or ask any other person to make, any statement of any kind
that disparages Employee, or that is calculated to, or which foreseeably will,
damage Employee’s reputation with individuals or entities outside Employer.

 

14.          Should any provision of this Agreement be found to be invalid or
unenforceable, that provision shall be considered severable and the remaining
provisions shall remain in effect.

 

15.          This Agreement is to be governed by the laws of California without
regard to the conflicts of laws provisions thereof.

 

Agreed and Executed By:

 

 

 

 

Employee

 

 

Dated: November 8, 2007

/s/ Chet Silvestri

 

Chet Silvestri

 

 

 

MoSys, Inc.

 

 

Dated: November 8, 2007

/s/ James Kupec

 

By:

James Kupec

 

Title:

Chairman of the Compensation

 

 

Committee

 

 

--------------------------------------------------------------------------------

 

 
